In a proceeding pursuant to Family Court Act article 10, Adrian L. appeals from an order of disposition of the Family Court, Kings *653County (Pearce, J.), dated January 25, 1990, which, upon a fact-finding order of the same court dated June 26, 1989, made after a hearing finding, inter alia, that he had abused Abigail A.’s children, placed three of the children in the custody of the Department of Social Services for a period of 12 months. The appeal from the order of disposition brings up for review the fact-finding order dated June 26, 1989.
Ordered that the appeal from the order of disposition is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the fact-finding order is affirmed insofar as reviewed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s counsel that there are no nonfrivolous issues which could be raised on appeal (see, Anders v California, 386 US 738). O’Brien, J. P., Joy, Goldstein and Florio, JJ., concur.